The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 30, 2022

                                2022COA68

No. 18CA2337, People v. Johnson — Criminal Law —
Sentencing — Youth Offender System — Revocation

     As a matter of first impression in this direct appeal concerning

the revocation of a youth offender’s sentence, a division of the court

of appeals determines the applicability and interplay of two

provisions under section 18-1.3-407(5), C.R.S. 2021, the Youth

Offender System (YOS) statute. Based on a plain reading of the

statute’s language, the division determines that subsection (5)(a)

applies to a YOS sentence revocation only when the offender poses

a danger to himself, herself, or others. Moreover, subsection (5)(c)

identifies those categories of offenders whose original sentence must

be reimposed for failing to successfully complete their YOS sentence

— including an offender returned to the district court under

subsection (5)(a).
COLORADO COURT OF APPEALS                                           2022COA68


Court of Appeals No. 18CA2337
Arapahoe County District Court No. 11CR568
Honorable Jeffrey K. Holmes, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Schuyler Adonis Johnson,

Defendant-Appellant.


                              ORDER AFFIRMED

                                  Division III
                        Opinion by JUDGE TAUBMAN*
                        Welling and Schutz, JJ., concur

                           Announced June 30, 2022


Philip J. Weiser, Attorney General, Paul E. Koehler, First Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Ryann S. Hardman, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Defendant, Schuyler Adonis Johnson, appeals the district

 court’s order that revoked his six-year youth offender sentence and

 imposed a suspended sentence of eighteen years in the custody of

 the Department of Corrections (DOC). He contends that the district

 court erred by misapplying subsection (5)(c) of section 18-1.3-407,

 C.R.S. 2021, the Youth Offender System (YOS) statute. Johnson

 argues that because the district court did not return him to the

 YOS within sixty days following his detention in the county jail, as

 required by subsection (5)(a) of the YOS statute, the court

 improperly revoked his YOS sentence, which he says should have

 been deemed completed.

¶2    We conclude, however, based on a plain reading of the

 statutory language, that the district court correctly applied section

 18-1.3-407(5)(c) to revoke Johnson’s YOS sentence for failing to

 comply with its terms and conditions. In addition, we reject

 Johnson’s other challenges to the revocation and thus affirm.

                           I.   Background

¶3    On August 24, 2012, after Johnson pleaded guilty to first

 degree assault, a district court sentenced him to six years in the

 YOS and an eighteen-year suspended sentence in the custody of the


                                   1
 DOC under section 18-1.3-407.1 At the time, Johnson was eighteen

 years old.

¶4    About five years into his YOS sentence, Johnson started Phase

 III — the community supervised release portion of the program.

 Phase III allowed Johnson to live in his mother’s basement while

 complying with certain terms and conditions. For example, the

 program required that Johnson report to his community parole

 officer to approve visitors, avoid using marijuana and alcohol, find

 employment, maintain curfew, periodically submit to certain drug

 tests, and continuously wear an ankle monitor.

¶5    However, because Johnson failed to comply with the terms

 and conditions of his YOS sentence, YOS held a suitability hearing

 and recommended that it be revoked; this decision was upheld by a

 review panel. Pursuant to section 18-1.3-407(5)(c), the YOS warden

 and the DOC executive director upheld the DOC’s decision.

 Consequently, on August 29, 2018, the People moved to revoke




 1 After being charged with multiple counts for shooting at two
 victims, including attempted first degree murder, Johnson pleaded
 guilty to first degree assault.

                                   2
 Johnson’s YOS sentence and impose the suspended prison

 sentence.

¶6    Johnson’s counsel moved to dismiss the People’s complaint to

 revoke Johnson’s YOS sentence. Defense counsel argued that

 Johnson had committed only technical violations and the district

 court had violated section 18-1.3-407(5)(a) by improperly holding

 Johnson in county jail after not taking action within sixty days.2

¶7    In response, the People argued that subsection (5)(a) applies to

 a YOS sentence revocation only when an offender poses a danger to

 himself, herself, or others and that Johnson did not. Instead, the

 People asserted, subsection (5)(c) applied to Johnson’s YOS

 revocation because he failed to comply with the terms and

 conditions of his YOS sentence.

¶8    On October 26, 2018, following a hearing, the district court

 denied Johnson’s motion to dismiss.

¶9    Defense counsel further argued that if the court agreed to

 revoke Johnson’s YOS sentence, it was not required to reinstate his



 2We note, however, that police officers had already arrested and
 detained Johnson in county jail on potential new charges for having
 guns in his house.

                                   3
  original suspended sentence because it had discretion to choose

  any alternative sentence authorized by statute.

¶ 10   Based on the People’s evidence, the district court found that

  Johnson had violated the conditions of his YOS sentence, and the

  statute required it to impose Johnson’s suspended sentence of

  eighteen years in the custody of the DOC. The court further

  explained that despite disagreeing that it had improperly held

  Johnson in county jail longer than sixty days, it nonetheless

  granted him additional presentence confinement credit (PSCC) in

  the event that it erred in considering that offenders serving

  “community supervision time” are ordinarily not entitled to PSCC.

  See § 18-1.3-407(2)(b). Consequently, the district court revoked

  Johnson’s YOS sentence and resentenced him to eighteen years in

  DOC custody with PSCC and mandatory parole.

¶ 11   Johnson timely appealed.

                            II.   Discussion

¶ 12   Johnson contends that the district court erred by

  (1) misapplying section 18-1.3-407(5)(c) to revoke his YOS sentence

  and thereby not acting within the required sixty days after his

  detention in county jail; (2) improperly concluding that it was


                                    4
  statutorily required to reimpose his original suspended DOC

  sentence; and (3) abusing its discretion when it revoked his YOS

  sentence. We address and reject each of these contentions in turn.

              A.    Standard of Review and Applicable Law

¶ 13   “Statutory interpretation involves questions of law, which we

  review de novo.” Mosley v. People, 2017 CO 20, ¶ 15, 392 P.3d

  1198, 1202; see People v. Garcia, 2016 COA 124, ¶ 6, 382 P.3d

  1258, 1260 (applying de novo standard to determine whether,

  under section 18-1.3-407(2)(a)(I), a court may award a YOS offender

  PSCC at his initial sentencing).

¶ 14   Our goal in interpreting a statute is to give effect to the

  legislative intent. People v. Vidauri, 2021 CO 25, ¶ 11, 486 P.3d

  239, 242. “To do so, we look to the statute’s plain language and

  ‘give its words and phrases their ordinary and commonly accepted

  meaning[s].’” Howard v. People, 2020 CO 15, ¶ 13, 458 P.3d 893,

  897 (quoting People v. Hoskin, 2016 CO 63, ¶ 7, 380 P.3d 130,

  133); see Mosley, ¶ 16, 392 P.3d at 1202 (“[A] statute must be read

  and considered as a whole,” so that our interpretation provides a

  “consistent, harmonious, and sensible effect to all its parts.” (citing

  People v. Dist. Ct., 713 P.2d 918, 921 (Colo. 1986))). We also avoid


                                     5
  interpreting a statute in a manner “that would render any words or

  phrases superfluous or that would lead to illogical or absurd

  results.” People v. Cali, 2020 CO 20, ¶ 16, 459 P.3d 516, 519

  (citing McCoy v. People, 2019 CO 44, ¶ 38, 442 P.3d 379, 389)). If

  the statute’s language is clear, then “we apply it as written” and

  look no further to other rules of statutory construction. Howard,

  ¶ 13, 458 P.3d at 897 (quoting Munoz v. Am. Fam. Mut. Ins. Co.,

  2018 CO 68, ¶ 9, 425 P.3d 1128, 1130).

                              B.    Analysis

                      1.   Section 18-1.3-407(5)(c)

¶ 15   The YOS statute allows youthful offenders3 convicted of

  felonies as adults to serve their sentences in a facility separate from

  the DOC. People v. Miller, 25 P.3d 1230, 1231 (Colo. 2001)

  (referring to the YOS statute in its previous location at section 16-

  11-311, C.R.S. 2000). Youthful offenders under the YOS undergo

  highly structured and monitored community supervision. Id.; see




  3 The statute defines a “young adult offender” as a person who is at
  least eighteen years of age but younger than twenty at the time of
  the offense and under the age of twenty-one at the time of
  sentencing. § 18-1.3-407.5(3), C.R.S. 2021.

                                     6
  People v. Martinez, 2015 COA 33, ¶ 16, 350 P.3d 986, 989 (The YOS

  statute provides “a sentencing option for certain youthful offenders

  [in] a controlled and regimented environment.” (quoting § 18-1.3-

  407(1)(a))).

¶ 16   If an offender fails to comply with the terms and conditions of

  his or her sentence, section 18-1.3-407(5) provides specific

  procedures to revoke a YOS sentence.

¶ 17   Subsection (5)(a) provides as follows:

             Except as otherwise provided by paragraph (b)
             of this subsection (5), the department of
             corrections shall implement a procedure for
             the transfer of an offender to another facility
             when an offender in the system poses a danger
             to himself or herself or others. The executive
             director of the department of corrections shall
             review any transfer determination by the
             department prior to the actual transfer of an
             inmate, including a transfer back to the
             district court for revocation of the sentence to
             the youthful offender system. A transfer
             pursuant to this paragraph (a) shall be limited
             to a period not to exceed sixty days, at which
             time the offender shall be returned to the
             youthful offender facility to complete his or her
             sentence or returned to the district court for
             revocation of the sentence to the youthful
             offender system. In no case shall an offender
             initially sentenced to the youthful offender
             system be held in isolation or segregation or in
             an adult facility for longer than sixty



                                     7
             consecutive days without action by the
             sentencing court.

  § 18-1.3-407(5)(a) (emphasis added).

¶ 18   Subsection (5)(c) states:

             The department of corrections shall implement
             a procedure for returning offenders who
             cannot successfully complete the sentence to
             the youthful offender system, or who fail to
             comply with the terms or conditions of the
             youthful offender system, to the district court.
             An offender returned to the district court
             pursuant to subsection (5)(a) of this section or
             because he or she cannot successfully
             complete the sentence to the youthful offender
             system for reasons other than a behavioral or
             mental health disorder or an intellectual and
             developmental disability, or because he or she
             fails to comply with the terms or conditions of
             the youthful offender system, shall receive
             imposition of the original sentence to the
             department of corrections.

  § 18-1.3-407(5)(c).

¶ 19   Johnson argues that his YOS sentence revocation is governed

  by subsection (5)(a) because it requires that (1) the DOC’s executive

  director review “any transfer determination by the department” and

  (2) “[i]n no case shall an offender . . . be held . . . in an adult facility




                                       8
  for longer than sixty consecutive days without action by the

  sentencing court.”4 We are not persuaded.

¶ 20   We conclude that the district court correctly applied

  subsection (5)(c) to revoke Johnson’s YOS sentence, rather than

  subsection (5)(a).5

¶ 21   A plain and ordinary reading of the first sentence of

  subsection (5)(a) directs the DOC to implement a transfer procedure

  to another facility when an offender in the system poses a danger to



  4 Even if we assume that the DOC violated its statutory obligation to
  ensure Johnson had a district court hearing before being detained
  for more than sixty days, he received a remedy for such an alleged
  violation when the trial court granted Johnson credit for ten
  months of community supervision against his sentence that was
  not otherwise permitted by statute. Thus, even though mootness is
  usually jurisdictional, see Diehl v. Weiser, 2019 CO 70, ¶ 9, 444
  P.3d 313, 316, we need not address the People’s contingent
  mootness argument concerning Johnson’s requested relief for any
  technical violations of section 18-1.3-407(5)(a).
  5 Johnson’s counsel also argued, although incorrectly, that Johnson

  had completed his YOS sentence on August 24, 2018, while being
  held in county jail. That would only have been the case, however,
  had he successfully completed his YOS sentence. See People v.
  Martinez, 2015 COA 33, ¶ 18, 350 P.3d 986, 989 (Under
  § 18-1.3-407(5)(c), offenders who cannot complete a YOS sentence
  “are not entitled to be discharged from YOS and their suspended
  DOC sentences are not complete.”). Also, Johnson’s discharge date
  was tolled after he was arrested and held in county jail for allegedly
  violating the terms and conditions of his YOS sentence. Id. at ¶ 19,
  350 P.3d at 989.

                                    9
  himself, herself, or others. Thus, for subsection (5)(a) to apply to an

  offender’s YOS sentence revocation, an offender must exhibit a

  danger to himself, herself, or others. It follows then that, when read

  in context and as a whole, the additional provisions of subsection

  (5)(a) referring to “any transfer determination” by the DOC are

  limited to those offenders who pose a danger to themselves or

  others. See Mosley, ¶ 16, 392 P.3d at 1202. The record does not

  support the conclusion that Johnson posed a danger to himself or

  others, and Johnson does not argue otherwise. Accordingly, we

  reject Johnson’s contention that the last sentence of subsection 5(a)

  applies to all YOS sentences, and we conclude it applies only to

  transfers. Therefore, because subsection (5)(a) is inapplicable to

  Johnson’s YOS sentence revocation, the district court did not

  improperly hold Johnson in county jail for more than sixty days

  when it concluded, instead, that subsection (5)(c) governed.

¶ 22   We also reject Johnson’s argument that subsections (5)(a) and

  (5)(c) jointly apply to his YOS sentence revocation.6 Although we



  6Because we have previously concluded that subsection (5)(a) of the
  YOS statute does not apply to Johnson, we need not address his
  argument that under section 18-1.3-407(5)(c), revocation of an

                                    10
have previously determined that subsection (5)(a) does not apply to

Johnson’s YOS revocation, we clarify the interplay between

subsections (5)(a) and (5)(c). Section 18-1.3-407(5)(c) specifies

procedures to revoke a YOS sentence and return an offender to the

district court when the offender cannot successfully complete his or

her sentence. See Martinez, ¶ 18, 350 P.3d at 989; People v.

Efferson, 122 P.3d 1038, 1040 (Colo. App. 2005). Subsection (5)(c)

identifies three categories of offenders for whom the district court

must reimpose their original sentences to the DOC. The first

category concerns an offender returned to the district court under

subsection (5)(a). Under that subsection, after an offender has been

transferred to another facility for up to sixty days, the offender must

be returned to the youthful offender facility to complete his or her

sentence or to the district court for revocation of his or her sentence

to the YOS. The second category applies to an offender who cannot

successfully complete a YOS sentence for reasons other than a

behavioral or mental health disorder or an intellectual or




offender’s YOS sentence must also follow the procedures of section
18-1.3-407(5)(a).

                                  11
  developmental disability. The third category applies to offenders,

  like Johnson, who fail to comply with the terms and conditions of

  their YOS sentences. See People v. Valenzuela, 216 P.3d 588, 592

  (Colo. 2009) (a criminal statute defined three categories of an

  offense by using the word “or”); People v. Boling, 261 P.3d 503, 506

  (Colo. App. 2011) (Each of a statute’s four provisions were

  separated by a semicolon and “‘or,’ which is ordinarily assumed to

  demarcate different categories.”).

¶ 23   Accordingly, because only the third category applies to

  Johnson, the district court was required to reimpose his original

  sentence to the DOC. As a result, Johnson was not returned to the

  district court under subsection (5)(a), and the reference in

  subsection (5)(c) to subsection (5)(a) is inapplicable to him.

                        2.    Mandatory Sentence

¶ 24   Johnson argues that the district court erred by concluding

  that it was required to reimpose his original suspended DOC

  sentence. We disagree.




                                       12
¶ 25   We conclude that the district court properly determined that

  the YOS statute mandates reimposition of Johnson’s original prison

  sentence.7

¶ 26   Johnson’s reliance on Fierro v. People, 206 P.3d 460, 465-66

  (Colo. 2009), is misplaced. In that case, the provisions governing

  probation revocation under section 16-11-205(5), C.R.S. 2021,

  operated in conjunction with section 18-1.3-401(11), C.R.S. 2021,

  thus permitting a district court to resentence a defendant to any

  sentence that might originally have been imposed. Fierro, 206 P.3d

  at 466. In this case, however, we agree with a prior division of this

  court that section 18-1.3-407(2)(a)(II) requires the district court to

  impose the offender’s original sentence after revoking his or her

  YOS sentence under subsection (5)(c). See Martinez, ¶ 30 n.3, 350

  P.3d at 992 n.3.

¶ 27   Fierro is further distinguishable because it concerned a

  defendant’s probation revocation, whereas this case concerns



  7In addition to the district court’s discretionary award of PSCC
  under section 18-1.3-407(2)(b), we note that under section 18-1.3-
  405, C.R.S. 2021, Johnson was entitled to PSCC for the period he
  was confined pending his YOS revocation. See People v. Garcia,
  2016 COA 124, ¶ 18 n.1, 382 P.3d 1258, 1262 n.1.

                                     13
  Johnson’s YOS revocation. The legislature’s use of the word “shall”

  in section 18-1.3-407(2)(a)(II) signals a mandate to the district court

  to reimpose Johnson’s original prison sentence upon revoking his

  YOS sentence. See Garcia, ¶¶ 13-14, 382 P.3d at 1261 (reasoning

  that using the words “shall” and “may” in the same statute

  indicates the legislature’s intent that these words carry their

  ordinary meanings); see also Howard, ¶¶ 23-24, 458 P.3d at 899-

  900 (a defendant was ineligible for probation because the crime of

  violence statute itself dictates that probation is not an option).

¶ 28   Moreover, if the General Assembly had intended the district

  court to use its discretion to impose any sentence other than the

  original prison sentence after a YOS revocation, it could have said

  so.8 See Weinstein v. Colborne Foodbotics, LLC, 2013 CO 33, ¶ 16,

  302 P.3d 263, 267 (the legislature could have created remedies for



  8 We recognize the harsh impact on Johnson by revoking his six-
  year YOS sentence and imposing, instead, his original suspended
  eighteen-year DOC sentence. However, it is up to the General
  Assembly to amend the YOS statute to allow district courts to
  exercise their discretion when reimposing the original (suspended)
  prison sentence. See Lobato v. State, 2013 CO 30, ¶ 45, 304 P.3d
  1132, 1144 (“It is not up to the court to make [public] policy or to
  weigh policy.” (quoting Town of Telluride v. Lot Thirty-Four Venture,
  L.L.C., 3 P.3d 30, 38 (Colo. 2000)).

                                     14
  LLC creditors but did not); Howard, ¶ 27, 458 P.3d at 900 (The

  legislature could have specifically included the probation statute

  under the direct file statute if it intended probation to be an option;

  “we will ‘not read into a statute language that is not there.’” (quoting

  Marsh v. People, 2017 CO 10M, ¶ 62, 389 P.3d 100, 113)); see also

  Cali, ¶ 17, 459 P.3d at 519 (we neither add to nor subtract words

  from a statute); Beren v. Beren, 2015 CO 29, ¶ 11, 349 P.3d 233,

  239 (“If different statutory provisions cannot be harmonized, the

  specific provision controls over the general provision.”).

¶ 29   In sum, we see no error.

              3.    Revocation of Johnson’s YOS Sentence

¶ 30   Last, Johnson contends that the district court abused its

  discretion by revoking his YOS sentence. We disagree.

                       a.   Additional Background

¶ 31   On October 12, 2017, Johnson started Phase III, the

  community supervision stage of his YOS sentence. About a month

  later, Johnson began having trouble complying with the terms and

  conditions of Phase III. At his suitability hearing on July 13, 2018,

  Johnson’s community parole officer reported that Johnson had

  failed to progress through the program. During a span of about


                                    15
  seven months, Johnson violated Phase III’s directives and lawful

  orders as follows:

           Johnson failed to notify his probation officer about being

            fired from his first job.

           He missed a total of nineteen urinalysis tests; of those he

            took, Johnson tested positive nine times for alcohol or

            marijuana, or both.

           Johnson violated curfew multiple times and once lied to

            his probation officer about leaving his house in the

            middle of the night.

           He failed to keep his ankle monitor continuously charged

            and to check in with his supervisors; the DOC then

            expended resources to make sure Johnson could be

            properly monitored.

           He had associated with a known felon before contacting

            his community parole officer to get permission to do so at

            his home.

¶ 32   At the time, Johnson also refused offers made by his parole

  officer and case manager to be driven to get tested and to find and




                                        16
  set up therapy and drug treatment. Johnson also testified at the

  hearing and admitted that he “messed up.”

¶ 33   The DOC concluded that Johnson failed to progress through

  the YOS program in violation of Phase III, it recommended that

  Johnson’s YOS sentence be revoked, and the DOC’s executive

  director affirmed the decision.

¶ 34   On October 26, 2018, the district court held a hearing to

  determine whether to revoke Johnson’s YOS sentence. Johnson’s

  community parole officer testified as to Johnson’s violations, and

  the district court revoked Johnson’s YOS sentence based on the

  evidence supporting the DOC’s decision to do so.

                              b.    Analysis

¶ 35   We review a district court’s decision to revoke a YOS sentence

  for an abuse of discretion. See Martinez, ¶ 29, 350 P.3d at 991 (a

  district court retains discretion to dismiss a proceeding to revoke a

  defendant’s YOS sentence). “A court abuses its discretion when its

  decision is manifestly arbitrary, unreasonable, or unfair.” Garcia,

  ¶ 21, 382 P.3d at 1262; People v. Fallis, 2015 COA 75, ¶ 4, 353

  P.3d 934, 935 (We assess whether a district court abused its




                                    17
  discretion by determining whether its “decision fell within a range of

  reasonable options.”).

¶ 36   Johnson argues that the district court abused its discretion by

  revoking his YOS sentence because he had already completed most

  of the program and had only committed technical violations. We

  are not persuaded.

¶ 37   Based on the record, we conclude that the district court

  appropriately revoked Johnson’s YOS sentence after conducting a

  hearing.9

¶ 38   The district court relied on the DOC’s findings that Johnson

  had repeatedly violated Phase III’s terms and conditions, despite

  being warned and had offered help to complete the program, which

  he declined. Fallis, ¶ 4, 353 P.3d at 935. Johnson himself

  admitted these violations. We also reject Johnson’s argument that,

  as an adult, he could use alcohol and marijuana because they are

  not illegal. By signing the terms and conditions of his supervised

  release, Johnson agreed not to use these substances. See, e.g.,



  9In conducting the hearing, the district court followed defense
  counsel’s suggestion to proceed with Johnson’s revocation
  determination in a manner “similar to a probation revocation.”

                                   18
  Efferson, 122 P.3d at 1039-40 (the district court retained

  jurisdiction to revoke the defendant’s YOS sentence for admittedly

  using alcohol and marijuana in violation of its terms and

  conditions).

¶ 39   Therefore, we see no error.

                            III.   Conclusion

¶ 40   The district court’s order is affirmed.

       JUDGE WELLING and JUDGE SCHUTZ concur.




                                     19